Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with an attorney John A. Merecki on February 25, 2021.
The application has been amended as follows: 
Claims 1-11 are canceled.
On line 20 of claim 12, “about the selected core; and” will read --about the selected core;--.
On line 21 of claim 12, “coating then casting article” will read --coating the casting article--.
On line 22 of claim 12, “investment casting.” will read and add --the investment casting; and 
wherein each separable mold portion includes a mold thermal conducting conduit therein configured to conduct a temperature controlled thermal fluid therethrough to control a temperature of at least the respective separable mold portion.--.
 On lines 1-2 of claim 14, “The method of claim 12, further comprising additively manufacturing the plurality of separable mold portions, wherein the additive” will read --The method of claim 12, wherein the additively 
manufacturing is selected from stereolithography and direct metal laser melting.-.
Claim 16 is canceled.

Reasons for Allowance
Claims 1-11 and 16 are canceled.
Claims 12-15 and 17-20 are allowed.
A proposed amendment to the independent claim 12 to further include “wherein each separable mold portion includes a mold thermal conducting conduit therein configured to conduct a temperature controlled thermal fluid therethrough to control a temperature of at least the respective separable mold portion.” have overcome the prior art of record and search. The combination of Brown in view of OGUMA and MERRILL et al is not sufficient to render the claims prima facie obvious. Modifying the numerous features of Brown unsuitable for injection molding based on the disclosure of OGUMA and MERRILL, particularly since any such modification would change the principle of operation of Brown and would cause the injection molding apparatus of Brown to be unsuitable.  Therefore, the following is an examiner’s statement of reasons for allowance: allowance of claims 12-15 and 17-20 is indicated because the prior arts of record do not show or fairly suggest the claimed limitations as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/KET D DANG/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761